Exhibit 10.1

 

THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is entered into as of November 21,
2019 by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Lender”), and Inpixon, a Nevada corporation (“Borrower” or the “Company”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Original Note (defined below).

A.       Borrower previously sold and issued to Lender that certain Promissory
Note dated December 21, 2018, as amended (the “Original Note”), in the original
principal amount of $1,895,000.00 pursuant to that certain Note Purchase
Agreement dated December 21, 2018 by and between Lender and Borrower, as amended
(the “Purchase Agreement,” and together with the Original Note and all other
documents entered into in conjunction therewith, the “Transaction Documents”).

B.       Subject to the terms of this Agreement, Borrower and Lender desire to
partition a new Promissory Note in the form of the Original Note (the
“Partitioned Note”) in the original principal amount of $150,000.00 (“Exchange
Amount”) from the Original Note and then cause the outstanding balance of the
Original Note to be reduced by an amount equal to the Exchange Amount, which
represents the total outstanding balance of the Partitioned Note.

C.       Borrower and Lender further desire to exchange (such exchange is
referred to as the “Note Exchange”) the Partitioned Note for the delivery of
3,000,000 shares of the Company’s Common Stock, par value $0.001 (the “Common
Stock”, and such 3,000,000 shares of Common Stock, the “Exchange Shares”), at an
effective price per Exchange Share equal to $0.05, according to the terms and
conditions of this Agreement.

D.       The Note Exchange will consist of Lender surrendering the Partitioned
Note in exchange for the Exchange Shares, which will be issued free of any
restrictive securities legend. Other than the surrender of the Partitioned Note,
no consideration of any kind whatsoever shall be given by Lender to Borrower in
connection with this Agreement.

E.       Lender and Borrower have agreed to exchange the Partitioned Note for
the Exchange Shares on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.       Recitals and Definitions. Each of the parties hereto acknowledges and
agrees that the recitals set forth above in this Agreement are true and
accurate, are contractual in nature, and are hereby incorporated into and made a
part of this Agreement.



 

 



2.       Partition. Effective as of the date hereof, Borrower and Lender agree
that the Partitioned Note is hereby partitioned from the Original Note.
Following such partition of the Original Note, Borrower and Lender agree that
the Original Note shall remain in full force and effect, provided that the
outstanding balance of the Original Note shall be reduced by an amount equal to
the Exchange Amount.

3.       Issuance of Exchange Shares. Pursuant to the terms and conditions of
this Agreement, the Exchange Shares shall be delivered to Lender on or before
November 22, 2019 and the Note Exchange shall occur with Lender surrendering the
Partitioned Note to Borrower on the Free Trading Date (as defined below). On the
Free Trading Date, the Partitioned Note shall be cancelled and all obligations
of Borrower under the Partitioned Note shall be deemed fulfilled. All Exchange
Shares delivered hereunder shall be delivered via DWAC to Lender’s designated
brokerage account. Borrower agrees to provide all necessary cooperation or
assistance that may be required to cause all Exchange Shares delivered hereunder
to become Free Trading (the first date such occurs, the “Free Trading Date”).
For purposes hereof, the term “Free Trading” means that (a) the Exchange Shares
have been cleared and approved for public resale by the compliance departments
of Lender’s brokerage firm and the clearing firm servicing such brokerage, and
(b) such shares are held in the name of the clearing firm servicing Lender’s
brokerage firm and have been deposited into such clearing firm’s account for the
benefit of Lender.

4.       Closing. The closing of the transactions contemplated hereby (the
“Closing”) along with the delivery of the Exchange Shares to Lender shall occur
on the date that is mutually agreed to by Borrower and Lender by means of the
exchange by email of .pdf documents, but shall be deemed to have occurred at the
offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

5.       Holding Period, Tacking and Legal Opinion. Borrower represents,
warrants and agrees that for the purposes of Rule 144 (“Rule 144”) of the
Securities Act of 1933, as amended (the “Securities Act”), the holding period of
the Partitioned Note and the Exchange Shares will include Lender’s holding
period of the Original Note from December 21, 2018, as amended or modified
pursuant to that certain Global Amendment, dated February 8, 2019. Borrower
agrees not to take a position contrary to this Section 5 in any document,
statement, setting, or situation. Borrower agrees to take all action necessary
to issue the Exchange Shares without restriction, and not containing any
restrictive legend without the need for any action by Lender; provided that the
applicable holding period has been met. In furtherance thereof, at the Closing,
counsel to Lender may, in its sole discretion, provide an opinion that: (a) the
Exchange Shares may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions; and (b) the transactions contemplated hereby and
all other documents associated with this transaction comport with the
requirements of Section 3(a)(9) of the Securities Act. Borrower represents that
it is not subject to Rule 144(i). The Exchange Shares are being issued in
substitution of and exchange for and not in satisfaction of the Partitioned
Note. The Exchange Shares shall not constitute a novation or satisfaction and
accord of the Partitioned Note. Borrower acknowledges and understands that the
representations and agreements of Borrower in this Section 5 are a material
inducement to Lender’s decision to consummate the transactions contemplated
herein.



2 

 



6.       Representations, Warranties and Agreements.

(a)       Borrower Representations, Warranties and Agreement. In order to induce
Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Borrower has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder,
(c) no Event of Default has occurred under the Original Note and any Events of
Default that may have occurred thereunder have not been, and are not hereby,
waived by Lender, (d) except as specifically set forth herein, nothing herein
shall in any manner release, lessen, modify or otherwise affect Borrower’s
obligations under the Original Note, (e) the issuance of the Exchange Shares is
duly authorized by all necessary corporate action and the Exchange Shares, when
issued in accordance with the terms hereof, will be validly issued, fully paid
and non-assessable, free and clear of all taxes, liens, claims, pledges,
mortgages, restrictions, obligations, security interests and encumbrances of any
kind, nature and description, (f) Borrower has not received any consideration in
any form whatsoever for issuing the Exchange Shares, other than the surrender of
the Partitioned Note, and (g) Borrower has taken no action which would give rise
to any claim by any person for a brokerage commission, placement agent or
finder’s fee or other similar payment by Borrower related to this Agreement.

(b)       Lender Representations Warranties and Agreement. In order to induce
the Company to enter into this Agreement, Lender for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Lender has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Lender hereunder, (c)
the Lender understands that the Exchange Shares are being offered and exchanged
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and the Lender’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Lender set forth herein and in the Exchange Documents in order to determine
the availability of such exemptions and the eligibility of the Lender to acquire
the Exchange Shares, (d) the Lender understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the the Partitioned Note or the
Exchange Shares or the fairness or suitability of the investment in the
Partitioned Note or the Exchange Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Partitioned Note or the Exchange
Shares, (e) the Lender is acquiring the Partitioned Note in the ordinary course
of its business, the Lender has such knowledge, sophistication, and experience
in business and financial matters so as to be capable of evaluation of the
merits and risks of the prospective investment in the Partitioned Note and
Exchange Shares and has so evaluated the merits and risk of such investment and
the Lender is an “accredited investor” as defined in Regulation D under the
Securities Act, (f) the Lender owns the Original Note free and clear of any
liens, (g) the Lender shall not sell, purchase, trade or otherwise dispose of or
acquire any shares of Common Stock or other securities of the Company until a
Current Report on Form 8-K disclosing the transactions contemplated hereunder is
filed with the U.S. Securities and Exchange Commission, which shall be filed no
later than 5:30pm EST as of the date hereof, (h) the issuance of the Exchange
Shares shall not result in the Lender beneficially owning a number of shares of
Common Stock, when aggregated with any other shares of Common Stock beneficially
owned at such time, that would result in the Lender beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules promulgated thereunder) more than 4.99% of all
of the issued and outstanding shares of Common Stock and (i) the Lender
understands that this Agreement does not constitute an admission of liability by
any party, including any admission of default under the Transaction Documents.



3 

 



7.       Arbitration. By its execution of this Agreement, each party agrees to
be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement and the parties agree to
submit all Claims (as defined in the Purchase Agreement) arising under this
Agreement or any Transaction Document or other agreement between the parties and
their affiliates to binding arbitration pursuant to the Arbitration Provisions.

8.       Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

9.       Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

10.       Attorneys’ Fees. In the event of any arbitration or action at law or
in equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses  giving
rise to the fees and expenses.  Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.



4 

 



11.       No Reliance. Borrower acknowledges and agrees that neither Lender nor
any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, equity holders,
agents or representatives other than as set forth in this Agreement.

12.       Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

13.       Entire Agreement. This Agreement, together with the Transaction
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between Borrower, Lender, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters.

14.       Amendments. This Agreement may be amended, modified, or supplemented
only by written agreement of the parties. No provision of this Agreement may be
waived except in writing signed by the party against whom such waiver is sought
to be enforced.

15.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

16.       Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, the Original Note, the Partitioned Note
and each of the other Transaction Documents shall remain in full force and
effect, enforceable in accordance with all of its original terms and provisions.
This Agreement shall not be effective or binding unless and until it is fully
executed and delivered by Lender and Borrower. If there is any conflict between
the terms of this Agreement and the Partitioned Note, on the one hand, and the
Original Note or any other Transaction Document, on the other hand, the terms of
this Agreement and the Partitioned Noted shall prevail.

17.       Time of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

18.       Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.



5 

 

 

19.       Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 



6 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.





  COMPANY:         INPIXON         By: /s/ Nadir Ali   Name: Nadir Ali   Title:
CEO         LENDER:         ILIAD RESEARCH AND TRADING, L.P.         By: Iliad
Management, LLC, its     General Partner         By: Fife Trading, Inc., its
Manager                  By: /s/ John M. Fife      John M. Fife, President



 

 

 



[Signature Page to Exchange Agreement]





 

